Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I being planar lamination directed to claim 8 in the reply filed on 05 April 2021 is acknowledged.  The traversal is on the grounds that laminated and wound battery structures are obvious variants of each other.  This argument is found persuasive therefore the species restriction is withdrawn in part; however, as the Species III directed to FIG 6 presents a different structural arrangement and additional search.  
The requirement in part is still deemed proper and is therefore made FINAL.

Claims 1-6, 8-9, and 11-16 are pending and examined herein.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “board” in claims 12-14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “layers configured to store and release lithium ions” in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2016/0020434 A1 to Kwon et al. (newly cited by Examiner), hereinafter referred to as “KWON”.
Regarding Claim 1, KWON teaches a secondary battery (see battery cell 200 being for a secondary battery in [0002-0003; 0078]; see further FIG 5) comprising: 
an electrode assembly (see [0031-0036]; see further FIG 8-10) including a positive electrode 320, a negative electrode 340, and a separator 310 between the positive electrode and the negative electrode (see [0034-0038; 0091]); 
an electrolyte (see [0005; 0049]); and 
an exterior body which houses the electrode assembly (see battery case 220 comprising vertically stacked unit cells in [0083] therein comprising electrode assembly as discussed in [0099; 0101]; see further [0031-0036]) and the electrolyte (see [0049]), wherein the exterior body has at least two step portions each having a height (see battery case configured to include a stair-shaped step corresponding to an external shape of the electrode assembly in [0050]; see further there being a second unit cell stacked thereon the first unit cell in [0033-0034; 0039; 0047]), 
wherein the at least two step portions comprises a low step portion having a first height (see CH in FIG 6; [0086]) and a high step portion having a second height (see BH in FIG 6; [0086]), the first height being lower than the second height (see annotated FIG 6), 
wherein the low step portion is adjacent to the high step portion and a stepped surface is formed therebetween a top surface of the low step portion and a top surface of the high step portion (see annotated FIG 6), and 
wherein the external terminal 270 of the secondary battery (battery cell 200) is exposed on an end side surface of the low step portion (see electrode terminal 270 in [0083] protruding outward from battery case in FIG 5; see also FIG 6). 

    PNG
    media_image1.png
    283
    764
    media_image1.png
    Greyscale

Regarding Claim 2, KWON teaches the first height being the lowest height of the heights of the step portions, Hmin (see CH being the smallest of the heights shown in FIG 6; see also [0086]). 
Regarding Claim 3, KWON teaches stepped surface as being a side surface of the high step portion (see FIG 6). 
Regarding Claim 4, KWON teaches the top surface of the low step portion as being continuous with the stepped surface (see battery case 220 surrounding stacked battery cells [0083]), wherein the stepped surface extends in a first direction (see stepped surface in annotated FIG 6 extending in a height (vertical) direction; see further [0083; 0086-0087]) and top surface of the low step portion extends in a second direction (see low step portion in annotated FIG 6 extending in a length direction; see further [0086-0087]), and the first direction is different from the second direction. 
Regarding Claim 5. KWON discloses the first direction being the height (vertical) directions being perpendicular to the second direction being the length direction in FIG 6. 
Regarding Claim 6, KWON discloses the stepped surface as being adjacent to a side of the low step portion in FIG 6 (see annotated FIG 6). 
Regarding Claim 8, KWON teaches the electrode assembly having a planar laminated structure such that the positive electrode 320, the negative electrode 340, and the separator 310 are laminated in a planar shape (see [0091-0092]; see further, FIG 8-10). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being obvious over US 20160020434 A1 to Kwon et al. (newly cited by Examiner), hereinafter referred to as “KWON”.
Regarding Claim 9, while KWON teaches the battery as comprising an electrode assembly having a stacked type structure (see [0031-0047], KWON further teaches the electrode assembly may also have a winding structure such that the positive electrode, the negative electrode, and the separator are wound in a roll shape (see jelly-roll (wound) type structure discussed in [0005]). Alternatively, the Applicant has submitted that it is well known in the art that laminated and wound battery structures are obvious variants of each other.
Regarding Claim 11, KWON teaches the device as being a lithium ion battery (see [0052]; see also discussion in [0002-0003; 0032-0048]) however is not particular to there being positive and negative electrodes having layers configured to store and release lithium ions. As the instant specification [0026] discusses this claimed feature as directed to a secondary battery wherein the movement of lithium ions charge and discharge the battery, and further teaches that secondary batteries having lithium ions involved in charging and discharging, it would be obvious to one having skill in the art before the filing date of the claimed invention that the lithium ion battery disclosed in KWON having laminated positive and negative electrodes is capable of storing and releasing lithium ions (see MPEP 2144).
Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160020434 A1 to Kwon et al. (newly cited by Examiner), hereinafter referred to as “KWON” as applied to claim 1 above, and further in view of US 20150372353 A1 to Ryu et al. (newly cited by Examiner), hereinafter referred to as “RYU”.
Regarding Claims 12-14, KWON teaches a device (see mobile device in [0002-0004; 0053-0054] however is silent to having a board provided on the top surface of the low step portion, the external terminal electrically connected to the board via wiring, the board being a rigid or flexible board and further, that board being a protective circuit board.
RYU is relied upon for its teaching a protection circuit member comprising a protection circuit board being mounted in the cut portions of the case and further comprise a connection terminal 
One skilled in art would recognize a connection terminal as structural equivalent to a wire however, RYU is further not specific to the board being on the top surface of the low step portion. RYU teaches maximizing dead space in the device to design a compact battery cell (see [0030]) therefore, depending on the orientation of the battery assembly in the battery pack, it would be obvious to one skilled in the art to meet the limitation as claimed (see MPEP 2144).
One having ordinary skill in the art would be motivated in modifying KWON with the teachings of RYU to maximize dead space in the device and design a compact battery cell (see [0030]).
Regarding Claim 15, KWON teaches the device as being a lithium ion battery (see [0052]; see also discussion in [0002-0003; 0032-0048]) however is not particular to there being positive and negative electrodes having layers configured to store and release lithium ions. As the instant specification [0026] discusses this claimed feature as directed to a secondary battery wherein the movement of lithium ions charge and discharge the battery, and further teaches that secondary batteries having lithium ions involved in charging and discharging, it would be obvious to one having skill in the art before the filing date of the claimed invention that the lithium ion battery disclosed in KWON having laminated positive and negative electrodes is capable of storing and releasing lithium ions (see MPEP 2144).
Regarding Claim 16, KWON teaches the device is a mobile device (see [0002-0004; 0053-0054]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288.  The examiner can normally be reached on Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNA SHULMAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723